Citation Nr: 0601013	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  95-24 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to (primary) 
service connection for a chronic urinary tract infection.  

2.  Entitlement to an initial compensable disability rating 
for trichomonas vaginitis effective from December 1, 1994.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1975.

These matters are returned to the Board of Veterans' Appeals 
(Board), initially on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in San 
Francisco, California; Oakland, California; and Atlanta, 
Georgia.  

These matters were previously before the Board in March 2005, 
at which time the Board (i) found that New and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a urinary tract 
infection, (ii) granted an initial 10 percent disability 
rating for trichomonas vaginitis, effective from August 27, 
1991, through November 30, 1994, (iii) denied entitlement to 
an initial compensable disability rating for trichomonas 
vaginitis, effective from December 1, 1994, and (iv) denied 
entitlement to a 10-percent rating under the provisions of 
38 U.S.C.A. § 3.324, for multiple non-compensable 
disabilities, for the period from December 1, 1994, through 
December 5, 1999.  In the same decision, the Board also 
remanded a claim of entitlement to service connection for a 
psychiatric condition, noting that this claim was 
inextricably intertwined with an unadjudicated PTSD claim 
then pending with the RO.

By way of history, in January 1992, the veteran filed a 
request to reopen a previously denied claim for service 
connection for a urinary tract infection.  The Regional 
Office (RO) in San Francisco, California denied the veteran's 
request in a February 1992 decision, determining that new and 
material evidence had not been submitted to reopen that 
claim.  The RO provided the veteran notice of this adverse 
determination and of her appellate rights by a VA letter of 
March 1992.  In a generic statement, dated in March 1992, and 
in a clarifying statement, dated in July 1993, the veteran 
filed a notice of disagreement (NOD) contesting the RO's 
denial of her request to reopen the claim.  In March 1995, 
the veteran submitted a statement, in which she indicated her 
intent to appeal and set forth specific arguments addressing 
the reopening as well as the merits of her bladder infection 
(i.e., urinary tract infection) claim.  Since the veteran was 
not provided a statement of the case (SOC) (under 38 C.F.R. § 
20.302(b)) until July 1995, the Board accepted, for purposes 
of this appeal, the March 1995 statement as timely filed 
substantive appeal of the February 1992 rating decision that 
denied the request to reopen the claim for service connection 
for a urinary tract infection.  See Archbold v. Brown, 9 Vet. 
App. 124, 132 (1996).  

By a separate rating decision, dated in July 1995, the RO in 
Oakland, California granted service connection for 
trichomonas vaginitis, evaluated as noncompensable (zero 
percent), effective from August 27, 1991 (the date of the 
claim).  In that same decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a psychiatric disorder.  The 
RO also denied an increased (compensable) rating for 
bilateral varicose veins, and denied a 10 percent rating for 
multiple noncompensable disabilities under 38 C.F.R. § 3.324.  
The RO subsequently provided the veteran notice of these 
determinations and of her appellate rights.  In a statement 
(VA Form 9), dated in August 1995, the veteran contested each 
of these actions taken by the RO (except for the grant of 
service connection for trichomonas).  Thus, the Board 
construed the statement to be a valid and timely NOD with the 
July 1995 rating decision.  On July 31, 1996, the RO 
furnished the veteran a SOC.  On October 4, 1996, the RO 
received the veteran's timely substantive appeal (VA Form 9) 
regarding each of the aforementioned issues.  See 38 C.F.R. 
§ 20.305(a) (2004) (post mark rule).

The veteran claims folder was subsequently transferred to the 
RO in Atlanta, Georgia, and; in a May 2001 rating decision, 
the RO granted an increased rating for varicose veins of the 
right and left legs, with each leg evaluated as 10 percent 
disabling, effective from December 6, 1999.  By that same 
rating decision, the RO continued the denial of an initial 
compensable rating for trichomonias vaginitis.  A 
supplemental statement of the case (SSOC) was issued in May 
2001.

In June 2001, the veteran submitted correspondence 
documenting that she was satisfied with the combined 20 
percent for the service-connected varicose veins of the right 
and left legs.  During a hearing before the undersigned 
Veterans Law Judge in September 2001, the veteran stated that 
she was withdrawing her appeal as to the issues of 
entitlement to increased rating for varicose veins of the 
right and left legs.  

As noted above, this case was previously before the Board in 
March 2005.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a May 2005 order, granted the parties' joint motion for a 
partial remand, vacating the Board's March 2005 decision to 
the extent that the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a urinary tract 
infection, and to the extent that the Board denied an initial 
compensable disability rating for trichomonas vaginitis, 
effective from December 1, 1994.  The case was remanded to 
the Board for compliance with the terms of the joint motion.  
Because the veteran did not challenge the Board's decision 
regarding (i) the grant of an initial 10 percent disability 
rating for trichomonas vaginitis, effective from August 27, 
1991, through November 30, 1994, nor (ii) the denial of a 10-
percent rating under the provisions of 38 U.S.C.A. § 3.324, 
for multiple non-compensable disabilities, for the period 
from December 1, 1994, through December 5, 1999, the Board 
has characterized the issues on appeal as indicated on the 
title page.  

The Board also notes that, in the March 2005 decision, the 
Board remanded the veteran's claim seeking entitlement to 
service connection for a psychiatric condition.  Because 
development has not been completed and the issue has not been 
recertified to the Board, although it remains in appellate 
status, the Board will not address that issue.

Finally, per the Court's May 2005 Order, the issue of 
entitlement to service connection for chronic urinary tract 
infection as secondary to service-connected trichomonas 
vaginitis is referred to the RO for appropriate 
consideration..


FINDINGS OF FACT

1.  In an October 1980 rating decision, the RO denied the 
claim of entitlement to (primary) service connection for a 
urinary tract infection.  The veteran was notified of this 
adverse determination and of her appellate rights in November 
1980, but she did not initiate an appeal.

2.  The additional evidence received into the claims file 
since the October 1980 rating decision is not by itself, or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim for (primary) service 
connection for a urinary tract infection.

3.  For the period from December 1, 1994, the veteran did not 
require continuous treatment for trichomonas vaginitis.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied (primary) 
service connection for a urinary tract infection is final.  
38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 
20.1103 (2005).  

2.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to (primary) 
service connection for a urinary tract infection.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

3.  The criteria for an initial compensable disability rating 
for trichomonas vaginitis, effective from December 1, 1994, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.116, Diagnostic Code 7611 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimants possession that pertains to the claim.

The record reflects that the veteran and her representative 
were provided with a copy of the appealed rating decisions, 
statements of the case, and supplemental statements of the 
case.  By way of these documents, the veteran was informed of 
what constituted new and material evidence as well as the 
requirements for establishing service connection.  As 
concerns the claims for increase in the initial rate of 
compensation, she was further informed of the criteria for 
the next higher rating for each disability in question as 
well as the requirements for establishing entitlement to a 10 
percent rating for multiple non-compensable service-connected 
disabilities.  Thus, these documents provided notice of the 
laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determinations made 
regarding each claim, which the Board construes as reasonably 
informing her of the information and evidence not of record 
that is necessary to substantiate her claims.

In a letter dated in August 2002, VA informed the veteran of 
the VCAA and VA's obligation under the act, to include the 
evidence needed to support her claims.  As to who would 
obtain what part of the evidence needed, the letter informed 
the veteran of all the evidence obtained, as well as those 
that had been requested, by VA to that date.  The veteran was 
instructed to obtain and submit non-VA treatment records, or 
VA would obtain the private treatment records she identified 
as related to her claims, provided she completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on her behalf.  The letter also informed the 
veteran that she could send any information describing 
additional evidence that she wanted VA to obtain, or she 
could send such evidence directly to VA.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence she still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that she possessed or knew of that could 
help to substantiate her claims.

For the above reasons, VA has substantially complied with the 
notice requirements of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies the VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (the 
content and notice requirements pertaining to the evidence in 
the claimant's possession or a similar request to that 
effect).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (2004) (describing harmless error).  Therefore, 
given the fact that the initial adjudications in this case 
pre-dated the enactment of the VCAA, and considering that the 
four content requirements of a VCAA notice have been 
satisfied, any defect with respect to the timing of the VCAA 
notice, as well as not providing a single notice letter, is 
harmless error.

With respect to the duty to assist, VA obtained all treatment 
records identified as related to the veteran's claims, as 
well as other documents submitted in support of her claims.  
In this context, the veteran's service medical records, VA 
outpatient treatment records, identified private treatment 
records, and the reports of VA examinations in November 2002 
and November 2003 have been associated with the claims 
folder.  The record reflects that the veteran was scheduled 
to attend a VA contract gynecologic examination in December 
2003, but failed to report as scheduled.  Finally, the 
veteran was afforded an opportunity to testify before the RO 
in September 1995 and before the undersigned September 2001.  
There is no record of the veteran or her representative 
having asserted that there is additional evidence to be 
obtained or that there was a request for assistance that was 
not acted upon.  Accordingly, VA has complied with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).

II.  Urinary Tract Infection

Service connection for a urinary tract infection was denied 
by an October 1980 rating decision.  The RO found that a 
urinary tract infection condition existed prior to service 
and was not aggravated therein.  The veteran did not appeal 
the RO's decision.  As such, the decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In January 1992, the veteran filed a request to reopen the 
claim of entitlement to service connection for a urinary 
tract infection.  The Board notes that the regulations 
implementing the VCAA includes a revision of 38 C.F.R. 
§ 3.156(a).  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Hence, the Board will apply the version of 3.156(a) 
in effect at the time of the February 1992 rating denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.

Pertinent law provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Evidence before the RO at the time of the October 1980 rating 
decision included the veteran's service medical records, VA 
hospital records and an August 1980 Report of VA Examination.

A November 1974 clinical record, the veteran reported a long 
past history of recurrent bouts of dysuria and abdominal pain 
that had been diagnosed and treated in the past as urinary 
tract infections.  The report noted that they were especially 
prominent during the past three years.  

In August 1979, the veteran was hospitalized with a probable 
viral upper respiratory infection and urinary tract 
infection.  

Evidence submitted since the October 1980 rating decision 
includes VA and private treatment records, Reports of VA 
Examinations, and hearing testimony.  

Private treatment records from Kaiser reflect that the 
veteran was treated for a urinary tract infection in 1987.  
The records do not include any pertinent history or include 
an opinion with respect to the etiology of the condition.  
Additional private and VA treatment records through 1995 show 
treatment for urinary tract infection condition.  

During a September 1995 RO hearing the veteran testified that 
prior to 1974 she never had any lower abdominal or bladder 
infections.  She stated that she currently had urinary tract 
infection whenever she had trichomonas.  

In January 1999, a VA examiner reviewed the veteran's medical 
records.  The examiner noted that trichomonas are typically a 
vaginal infection and was not considered a culprit of pelvic 
adhesions.  Hence, she opined, the veteran's pelvic 
infections were most likely the result of other microbiologic 
sources.  

In November 2002, the veteran's was afforded an examination 
by a VA gynecologist.  A physical examination of the veteran 
did not reveal any abnormalities.  The examiner noted that 
trichomonas vaginal infection was a lower genital tract 
infection, meaning it was not known to ascend into the uterus 
or tubes.  

VA outpatient treatment records from October 1997 to October 
2003 do not show treatment for a urinary tract infection.  

In December 2003, the veteran failed to report to a scheduled 
VA contract examination.  

Upon review of the evidence of record received since the 
October 1980 rating decision, the Board finds that new and 
material evidence has not been received to reopen the claim 
for service connection for a urinary tract infection.  In 
this respect, the evidence received, for the most part, is 
new, i.e., it was not of record at the time of the October 
1980 rating decision.  However, such evidence is not material 
to warrant reopening the finally denied claim.  The evidence 
that the veteran continues to suffer from urinary tract 
infection is essentially duplicative of that before the RO in 
October 1980.  The evidence obtained from the January 1999 
and February 2002 VA examinations is also new.  However, as 
the evidence is against the veteran's claim, they are not 
material.  The evidence received since the October 1980 
rating decision does not address whether urinary tract 
infection were incurred in service, aggravated by service, or 
the result of a service-connected disability.  In this 
regard, the Board notes that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing other crucial matters, such as medical 
nexus, does not constitute new and material evidence. See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

In addition, to the extent that the veteran argues that any 
current urinary tract infection is due to the service, as a 
layperson without medical training and expertise, the veteran 
is not competent to render an opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for (primary) service 
connection for a urinary tract infection have not been met, 
and that the appeal must be denied.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

At this point, the Board notes that the evidence reviewed in 
the March 2005 decision, and set forth again above, is a 
complete recitation of the evidence in the file.  The May 
2005 Court Order and accompanying Joint Motion of the parties 
asked the Board, upon remand, to review the evidence 
submitted since the October 1980 rating decision, rather than 
merely the evidence submitted since the February 1992 rating 
decision, in evaluating the veteran's application to reopen 
her claim.  Upon review of the file and our previous 
decision, it is apparent that the Board was mistaken when, 
after setting out the evidence before the RO in October 1980, 
it stated that the "[e]vidence submitted since the February 
1992 rating decision includes VA and private treatment 
records, Reports of VA Examinations, and hearing testimony."  
This statement should have read that the "[e]vidence 
submitted since the October 1980 rating decision." The same 
can be said for other subsequent relevant portions of the 
March 2005 Board decision.  And this is made all the more 
evident by the March 2005 comments on 1987 treatment records 
immediately following the reference to evidence since 
February 1992.  The Board has corrected this mistake in the 
foregoing analysis.

III.  Trichomonas Vaginitis

Entitlement to service connection for trichomonas vaginitis 
was granted in a July 1995 rating decision.  A noncompensable 
(zero percent) rating was assigned, effective since August 
27, 1991.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

Currently, trichomonas vaginitis is evaluated pursuant to 
38 C.F.R. § 4.116, Diagnostic Code 7611.  Under a general 
rating Formula for disease, injury, or adhesions of female 
reproductive organs, a disease or injury of the vagina is 
rated as follows:  symptoms that require continuous treatment 
may be assigned a 10 percent evaluation.  A 30 percent 
rating, the maximum rating assignable under that code, 
requires symptoms not controlled by continuous treatment.  38 
C.F.R. § 4.116, Diagnostic Code 7611.

The evidence received in connection with the claim includes 
treatment records from Kaiser in 1987 that show treatment for 
trichomonas.  Later, in May 1992, she was treated for 
bacterial vaginosis.  A March 1993 cervix (cx) smear was 
interpreted as showing an infection consistent with 
trichomonas vaginalis.  An August 1994 gynecologic cytology 
report indicated that a cx smear was within normal limits.  
In November 1994, she was again treated for trichomonas.

In March 1995, the veteran underwent endometrial ablation for 
treatment of menometrorrhagia.  In October 1997, the veteran 
was seen with complaints of perimenopausal symptoms.  In 
December 1997, she was seen with complaints of chronic pelvic 
pain.  In January 1998, the veteran was treated for 
complaints of irregular bleeding.  The laboratory tests in 
February 1998 were negative for trichomonas.  

In May 1998, the veteran underwent a total abdominal 
hysterectomy, right salpingo-oopherectomy, lsysis of 
adhesions, and cystoscopy, for which service connection was 
denied in a June 1998 rating decision.  The veteran was 
notified of this adverse decision by a July 1998 letter.  She 
did not initiate an appeal.

In January 1999, a VA physician reviewed the veteran medical 
records.  The examiner noted that the veteran's May 1998 
surgery was the result of symptoms of irregular bleeding and 
pelvic pain.  She opined that trichomonas were typically a 
vaginal infection and not considered the culprit of pelvic 
adhesions.  According to the reviewing physician, the pelvic 
infections referred to in the veteran's medical history were 
most likely the result of other microbiologic sources.

VA treatment records from October 1997 to October 2003 do not 
indicate treatment for trichomonas vaginitis.  A June 1999 
pap smear was negative for trichomonas.  These records also 
reflect that in April 2000 the veteran received treatment for 
a yeast infection.

The veteran was afforded a VA gynecologic examination in 
November 2002.  The results of the physical examination were 
normal.  The examiner noted that trichonomas were not a cause 
of irregular uterine bleeding.  According to the examiner, 
there was no specific connection between trichonomas and 
chronic pelvic pain.  

The veteran was scheduled to attend a VA contract gynecologic 
examination in December 2003.  However, she failed to report 
for that examination.  

In this case, the medical evidence shows treatment for 
trichomonas vaginitis between 1987 and 1994.  At least for 
the period from August 1991 to November 1994, the medical 
evidence appears to establish that the veteran received 
ongoing treatment for trichomonas.  Thus, resolving all 
reasonable doubt in favor of the veteran, the Board, in March 
2005, determined that the veteran's disability picture more 
nearly approximated the criteria for a 10 percent rating 
under Diagnostic code 7611, for the period from August 27, 
1991, through November 30, 1994.  However, the Board 
determined that the record showed neither clinical evidence 
nor treatment of trichomonas subsequent to November 1994, and 
therefore found no reasonable basis on which to sustain the 
10 percent rating for this condition beyond November 30, 
1994.  Accordingly, pursuant Fenderson, supra, a zero percent 
rating was continued for trichomonas for the period from 
December 1, 1994.   See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

In May 2005, the issue of a noncompensable evaluation for the 
veteran's trichomonas from December 1, 1994 was remanded to 
the Board for further explanation regarding the Board's 
denial of a compensable evaluation after December 1, 1994.  
Specifically, the accompanying May 2005 Joint Motion between 
the parties noted that the medical evidence showed treatment 
for this condition as of November 1994, and then a resolving 
of the condition as of February 1998.  The Board interprets 
this remand as requesting additional analysis regarding 
whether the veteran's service-connected trichomonas should be 
evaluated at a compensable level between November 1994 and 
February 1998.

In this case, the medical evidence regarding the veteran's 
condition between November 1994 and February 1998 consists of 
a March 1995 treatment report indicating that the veteran 
underwent endometrial ablation for treatment of 
menometrorrhagia.  In addition, in October 1997, the veteran 
was seen with complaints of perimenopausal symptoms.  In 
December 1997, she was seen with complaints of chronic pelvic 
pain.  And in January 1998, the veteran was treated for 
complaints of irregular bleeding.  The laboratory tests in 
February 1998 were then negative for trichomonas.

It is clear from the record therefore that the veteran was 
not treated for or diagnosed with trichomonas from November 
1994 through February 1998.  In this regard, the Board notes 
that the veteran's condition was treated consistently prior 
to this time and the lack of evidence concerning treatment 
and diagnosis for this condition during the time period in 
question is significant.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed.Cir.  2000) ("evidence of a prolonged period 
without medical complaint can be considered ... as evidence" 
in connection with the veteran's claim).  While the veteran 
may argue that her symptoms from November 1994 to February 
1998 were due to her service-connected trichomonas, as a 
layperson without medical training and expertise, the veteran 
is not competent to render an opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Based on the foregoing, the Board finds that the record shows 
neither clinical evidence nor treatment of trichomonas 
subsequent to November 1994, and therefore the Board finds no 
reasonable basis on which to grant a 10 percent rating for 
this condition beyond November 30, 1994.  Accordingly, 
pursuant Fenderson, supra, a zero percent rating is continued 
for trichomonas for the period from December 1, 1994.   See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 




ORDER

1.  New and material evidence having not been submitted to 
reopen the claim of entitlement to (primary) service 
connection for a urinary tract infection, the appeal is 
denied.  

2.  Entitlement to an initial compensable disability rating 
for trichomonas vaginitis, effective from December 1, 1994, 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


